SECURITIES AND EXCHANGE COMMISSION Washington, D.C., 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended February 28, 2002 Commission File Number:1-9852 CHASE CORPORATION (Exact name of registrant as specified in its charter) Massachusetts 11-1797126 (State or other jurisdiction of (I.R.S. Employer incorporation of organization) Identification No.) 26 Summer St. Bridgewater, Massachusetts 02324 (Address of principal executive offices) (Zip Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes X No Common Shares Outstanding as of March 31, 2002 4,047,317 Part 1: FINANCIAL INFORMATION CHASE CORPORATION CONSOLIDATED BALANCE SHEET ASSETS Feb. 28 Aug 31 2002 2001 (UNAUDITED) (AUDITED) CURRENT ASSETS Cash and cash equivalents $249,120 $49,283 Trade receivables, less allowances for doubtful accounts of $351,231 and $264,946 respectively 11,424,180 12,081,284 Note receivable from related party 147,000 Inventories (Note B) Finished and in process 5,288,818 3,099,182 Raw Materials 4,729,822 5,859,553 10,018,640 8,958,735 Prepaid expenses & other curr assets 944,662 458,796 Deferred taxes 226,330 186,836 TOTAL CURRENT ASSETS 22,862,932 21,881,934 PROPERTY, PLANT AND EQUIPMENT Land and improvements 1,156,199 524,423 Buildings 7,182,561 4,642,781 Machinery & equipment 21,486,459 18,612,037 Construction in Process 829,039 387,953 30,654,258 24,167,194 Less allowance for depreciation 15,496,353 14,602,820 15,157,905 9,564,374 OTHER ASSETS Excess of cost over net assets of acquired businesses less amortization 8,344,022 8,340,523 Patents, agreements and trademarks less amortization 702,387 751,033 Cash surrender value of life insurance net 4,186,017 3,792,515 Deferred taxes 647,883 534,794 Investment in joint venture 1,269,595 1,179,243 Other 866,061 744,087 16,015,965 15,342,195 $54,036,802 $46,788,503 LIABILITIES AND STOCKHOLDERS' EQUITY Feb. 28 Aug 31 2002 2001 (UNAUDITED) (AUDITED) CURRENT LIABILITIES Accounts payable $5,846,599 $5,261,112 Notes payable 1,702,000 1,763,184 Accrued expenses 2,365,948 2,194,545 Accrued pension expense-current 353,857 353,857 Income taxes (325,831) 188,066 Deferred compensation Current portion of L.T. debt 2,688,563 2,543,400 TOTAL CURRENT LIABILITIES 12,631,136 12,304,164 LONG-TERM DEBT, less current portion 9,611,731 3,562,793 Long-term deferred compensation obligation 859,061 737,088 ACCRUED PENSION EXPENSE 708,282 447,698 STOCKHOLDERS' EQUITY First Serial Preferred Stock, par value $1.00 a share authorized 100,000 shares; (issued-none) Common Stock. par value $.10 a share, Authorized 10,000,000 shares; issued and outstanding 5,135,901 shares at Feb. 28, 2002, and 5,094,389 shares at Aug. 31, 2001 respectively. 513,590 509,439 Additional paid-in capital 4,194,539 3,721,442 Treasury Stock, 1,088,584 and 1,088,584 Feb. 28, 2002, and Aug. 31, 2001, respectively (4,687,565) (4,687,565) Cum. G/(L) on currency translation (235,406) (213,002) Retained earnings 30,441,434 30,406,446 30,226,592 29,736,760 $54,036,802 $46,788,503 See accompanying notes to the consolidated financial statements and accountants' review report. CHASE CORPORATION STATEMENT OF CONSOLIDATED OPERATIONS (UNAUDITATED) Six Months Ended Three Months Ended Feb. 28 Feb. 28 Feb. 28 Feb. 28 2002 2001 2002 2001 Sales $31,999,373 $34,521,828 $16,847,200 $16,737,356 Commissions and other income 407,887 312,536 206,776 171,083 Interest 178 220 176 176 32,407,438 34,834,584 17,054,152 16,908,615 Cost and Expenses Cost of products sold(Note B) 23,870,015 24,309,743 12,617,618 12,028,267 Sell, general and admin expenses 6,212,032 6,296,118 3,156,975 3,073,246 Bad debt expense 61,427 18,000 48,922 9,000 Interest expense 265,786 470,026 143,690 234,475 30,409,260 31,093,887 15,967,205 15,344,988 Income before income taxes and minority interest and participation 1,998,178 3,740,697 1,086,947 1,563,627 Income taxes 595,900 1,242,300 311,100 506,300 Income before minority interest and participation 1,402,278 2,498,397 775,847 1,057,327 Income from minority interest 75,000 126,000 35,000 66,000 NET INCOME $1,477,278 $2,624,397 $810,847 $1,123,327 Net income per share of Common Stock Basic $0.366 $0.657 $0.200 $0.281 Fully Diluted $0.359 $0.648 $0.196 $0.277 See accompanying notes to the consolidated financial statements and accountants' review report. CHASE CORPORATION CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY (UNAUDITED) 6 MONTH ENDED FEBRUARY 28, 2, 2001 Cumm Common Stock Additional Effect of Total Shares Paid-In Treasury Stock Retained Currency Shareholders Issued Amount Capital Shares Amount Earnings Translation Equity Balance @ Aug 31, 2000 5,073,613 $507,361 $3,625,023 1,088,584 $(4,687,565) $25,964,349 $(180,073) $25,229,095 Curr.Translation adjmt (25,794) (25,794) Exer. of stock options 15,708 1,571 (1,571) Compensatory stock issuance 49,249 49,249 Net Income for 6 months 2,624,397 2,624,397 Div pd in cash $.36 a share on common stock (1,431,263) (1,431,263) Balance @ Feb 28, 2001 5,089,321 508,932 3,672,701 1,088,584 (4,687,565) 27,157,483 (205,867) 26,445,684 Curr.Translation adjmt (7,135) (7,135) Exer. of stock options 5,068 507 (507) Compensatory stock issuance 49,248 49,248 Net Income for 6 months 3,248,963 3,248,963 Balance @ Aug 31, 2001 5,094,389 509,439 3,721,442 1,088,584 (4,687,565) 30,406,446 (213,002) 29,736,760 Curr.Translation adjmt (22,404) (22,404) Treasury Stock dividend Exer. of stock options 1,512 151 (151) Issue of 40,000 shares-Tapecoat 40,000 4,000 424,000 428,000 Compensatory stock issuance 49,248 49,248 Net Income for 6 months 1,477,278 1,477,278 Dividends paid in cash $.36 a share on common stock (1,442,290) (1,442,290) Balance @ Feb 28, 2002 5,135,901 $513,590 $4,194,539 1,088,584 $(4,687,565) $30,441,434 $(235,406) $30,226,592 See accompanying notes to the consolidated financial statements and accountants' review report. CHASE CORPORATION CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) Six Months Ended Feb. 28, 2002 Feb. 28, 2001 CASH FLOWS FROM OPERATING ACTIVITIES Net Income $1,477,278 $2,624,397 Adjmts. to reconcile net income to net cash provided by operating activities: Income from joint venture (75,000) (126,000) Depreciation 893,533 732,444 Amortization 48,645 379,036 Provision for losses on accounts receivable 86,285 (39,643) Stock issued for compensation 49,248 49,249 Deferred taxes (152,583) (400,170) Change in assets and liabilities Proceeds from notes receivable 147,000 Trade receivables 570,820 1,325,294 Inventories (1,059,905) (778,674) Prepaid. expenses & other current assets (485,863) (185,617) Accounts payable 585,483 (372,795) Accrued expenses 431,987 274,216 Income taxes payable (513,897) 89,525 Deferred compensation 0 73,938 TOTAL ADJUSTMENTS 525,753 1,020,803 NET CASH FROM OPERATIONS 2,003,031 3,645,200 CASH FLOWS FROM INVESTING ACTIVITIES Capital expenditures (6,081,468) (1,054,988) Cash paid for investment (15,352) (20,000) Investment in trusteed assets 0 (77,859) Investment in subsidiaries (3,500) (153,347) Purchase of cash surrender value (393,502) (306,074) Dividend received from joint venture 0 245,826 (6,493,822) (1,366,442) CASH FLOWS FROM FINANCING ACTIVITIES Increase in long-term debt 12,225,000 6,544,884 Payments of principal on debt (6,030,898) (7,321,972) Net borrowing under line-of-credit (61,184) (121,760) Dividend paid (1,442,290) (1,436,457) Reduction of cash paid for dividends 5,194 4,690,628 (2,330,111) NET CHANGE IN CASH 199,837 (51,353) CASH AT BEGINNING OF PERIOD 49,283 65,289 CASH AT END OF PERIOD $249,120 $13,936 CASH PAID DURING PERIOD FOR: Income taxes $1,385,285 $1,490,723 Interest $265,786 $470,026 See accompanying notes to the consolidated financial statements and accountants' review report. CHASE CORPORATION SECURITIES AND EXCHANGE COMMISSION NOTES TO CONSOLIDATED FINANCIAL STATEMENT April 9, 2002 Note A - Basis of Presentation The accompanying unaudited Consolidated Financial Statements have been prepared in accordance with the instructions to Form 10-Q and all adjustments (consisting of nonrecurring accruals) have been made which are, in the opinion of Management, necessary to a fair statement of the results for the interim periods reported. The financial statements of Chase Corporation include the activities of its divisions and its foreign sales subsidiary. Note B - Inventories Certain divisions used estimated gross profit rates to determine the cost of goods sold. No significant adjustments have resulted from reconciling with the interim physical inventories as a result of using this method. Note C - Income per Share of Common Stock Income per share is based on the average number of shares and share equivalents outstanding during the period. The average number of shares outstanding used in determining basic per share results was 4,032,984 and 4,047,132 for the period of six months and three months ended February 28, 2002. Earnings per share on a fully diluted basis were calculated on 4,116,380 and 4,132,639 common shares and share equivalents. Common share equivalents arise from the issuance of certain stock options. Note D - Acquisition of Assets Chase Corporation (the "Company") has purchased certain operating assets of the Tapecoat Division of TC Manufacturing, Inc. from TC Manufacturing, Inc. for cash and liabilities of eight million dollars ($8,000,000) (subject to certain adjustments) and 40,000 shares of Chase Corporation common stock. Additionally, the Company purchased buildings and land for one million seven hundred thousand dollars ($1,700,000). Note E - Review of Goodwill In accordance with statement of financial accounting standards number 142, which the Company adopted September 1, 2001, an interum evaluation of goodwill has been conducted. Based on the evaluation of estimated future cash flows no adjustment to goodwill has been made at this time. Note F - Review by Independent Public Accountant The financial information included in this form has been reviewed by an independent public accountant in accordance with established professional standards and procedures. Based upon such review, no adjustments or additional disclosure were recommended. Letter from the independent public accountant is included as a part of this report. INDEPENDENT ACCOUNTANTS' REVIEW REPORT To the Board of Directors Chase Corporation Bridgewater, Massachusetts We have reviewed the consolidated balance sheet of Chase Corporation and Subsidiaries as of February 28, 2002 and the related consolidated statements of operations, stockholders equity, and cash flows for the periods of three and six months ended February 28, 2002 and February 28, 2001; in accordance with Statements on Standards for Accounting and Review Services issued by the American Institute of Certified Public Accountants. All information included in these financial statements is the representation of the management of Chase Corporation. A review of interim financial information consists principally of obtaining an understanding of the system for the preparation of interim financial information, applying analytical procedures to financial data, and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with U.S. generally accepted auditing standards, the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying consolidated financial statements referred to above for them to be in conformity with accounting principles generally accepted in the United States of America. We have previously audited, in accordance with U. S. generally accepted auditing standards, the consolidated balance sheet of Chase Corporation and Subsidiaries as of August 31, 2001, and the related statements of operations, stockholders' equity, and cash flows for the year then ended (not presented herein); and in our report dated November 7, 2001, we expressed an unqualified opinion on those financial statements. In our opinion, the information set forth in the accompanying consolidated balance sheet as of August 31, 2001, is fairly stated in all material respects in relation to the consolidated balance sheet from which it has been derived. /S/ LIVINGSTON & HAYNES, P.C. Wellesley, Massachusetts April 8, 2002 Results of Operations Net revenues decreased 7% for the first six months of fiscal 2002 verses the same period last year although second quarter revenues were about the same when compared to the same period in fiscal 2001. The Company's performance continued to be negatively impacted by the recession, which was somewhat offset from the benefits of our acquisition of the Tapecoat Division of TC Manufacturing, Inc. concluded November 1, 2001. Certain of the Company's Electronic Manufacturing Services (EMS) operations continue to be more adversely affected by the economic downturn. Our diversification has enabled us to withstand significant adversity while continuing to operate on a positive basis and at the same time making investments that will benefit our Company in the future. When comparing the six months fiscal 2001 revenue to that of the prior year, the majority of the 16% increase related to the investments and acquisitions within the EMS segment that were concluded during fiscal 1999. Sales and Operating Profit by Segment ($-000) For the six months ended: Sales Operating % February 28, 2002 Profit Specialized Manufacturing $21,961 $3,420 15.6 Electronic Manufacturing Services $10,038 $176 1.8 $31,999 $3,596 11.2 February 28, 2001 Specialized Manufacturing $22,776 $4,642 20.4 Electronic Manufacturing Services $11,746 $1,153 9.8 $34,522 $5,795 16.8 February 29, 2000 Specialized Manufacturing $21,826 $4,466 20.5 Electronic Manufacturing Services $ 7,929 $ 475 6.0 $29,755 $4,941 16.6 The cost of products sold increased by almost $600,000 during the current quarter when comparing it to the same quarter last year. When comparing the 6 month period this year versus the prior year there is a slight increase. This year to date decrease is somewhat related to volume. For the first half as a percent of sales, cost of products increased to 74.6% from 69.8% The six month and 3 month percentage increase is associated with a change in product mix, some selling price erosion created by competitive pressure, and lower volume which decreased efficiencies previously gained through greater economies of scale. When comparing fiscals 2001 and 2000, the increases in the quarter and year to date were to a large extent volume related. For the first half as a percent of sales, the increase was less than 1%. During that period, raw material price increases were somewhat offset by stabilized manufacturing overhead and productivity improvements. Selling and administration expenses have remained relatively constant during the current year, however, as a percent of sales they have increased by 1.2%. When comparing fiscal 2001 to 2000 the increase of $755,000 was mostly volume related. The Company continues to invest in personnel to support future growth while continuing to be focused on cost containment while it continues to provide quality products and services to the market place. Interest expense decreased to $266,000 for the first six months of this year as compared to $470,000 and $410,000 for the periods of 2001 and 2000. The decrease relates to the repayment of debt incurred for acquisitions and also the reductions to interest rates. During the prior periods, the increased level of interest expense was associated with the debt incurred to complete acquisitions. The Company continues to benefit from low borrowing rates from its financial institutions. A majority of the earnings decline during the first six months of fiscal 2002 are the result of lower sales volume for products and services and the associated profitability provided by our telecommunication market. Our more traditional markets continue to provide respectable contributions in spite of the recession. We expect that our improvement during the second quarter of this year will continue during the remainder of fiscal 2002. It is however still very difficult to predict a full recovery although we sense more positive opportunities than negative. We will continue on our program of seeking to maximize and expand our current business, while at the same time seeking future opportunities through selective acquisitions. The effective tax rate over the past three years is lower than the applicable tax rate. The Company continues to receive the benefit of solid export sales through its Chase Export Corporation subsidiary. We also continues to receive the benefit of its Sunburst EMS acquisition as it consolidates their results for tax purposes. The increase from minority interest is associated with our 42% equity position in the Stewart Group, Inc., Toronto, Canada. Liquidity and Sources of Capital The ratio of current assets to current liabilities was 1.8 at the end of the second quarter of fiscal 2002 as compared to 1.7 at the prior year-end. Long-term debt increased by $6,049,000 and total liabilities increased by $6,758,000 when compared to fiscal 2001. The majority of the increase is related to the debt incurred for the Tapecoat asset acquisition which was effective
